DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status
	Claims 1-15 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,2 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claims recite 
    PNG
    media_image1.png
    201
    399
    media_image1.png
    Greyscale
wherein it is confusing as the aromatic ring with a variable substituent does not include the proper double bonds. An aromatic ring can also be indicated with dashed lines. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bannen et al. (WO2005/030140A2) in view of Zembower et al. (WO2006/014420A1) and Zeldis (US 2006/0199843) and in further view of Lamb (US 7,999,006B2) and Brooks et al. (US 7,662,783B2).
Bannen et al. (WO2005/030140A2) discloses C-met modulators and pharmaceutically acceptable salt (malic acid), such as 
    PNG
    media_image2.png
    90
    346
    media_image2.png
    Greyscale
 , wherein the C-met modulators inhibit, regulate and/or modulate kinase receptor/modulate protein kinase enzymatic activity for modulating cellular activities. The C-met modulators may be formulated into pharmaceutical compositions including excipients (abstract; p1, [0002]; p7, [0025-0027]; p8, [0028]; p158, [0236]; p161, [0247-0248]; p110, Table 2 entry 12). The pharmaceutical compositions are used as diagnostic agents (p8, [0028]) and for the treatment of diseases (e.g. cancer, glioblastoma, astrocytomas, etc.) (p2, [0004]; [0008]; p4, [0013]; p8, [0031]; p156, [0235]). The compositions may include other medicinal agents, antibodies, etc. (p161, [0248]; p164, [261]; p165, [0265]).
The 
    PNG
    media_image2.png
    90
    346
    media_image2.png
    Greyscale
encompasses the compound of formula I of the instant claims when Q is CH, R1 is absent and R2 is F.
The malic acid salt encompasses the malic acid salt of the instant claims.

    PNG
    media_image2.png
    90
    346
    media_image2.png
    Greyscale
 in a therapeutically effective amount encompasses the method of treating cancer of the instant claims via administration of the compounds of formula I.
The excipients encompasses the excipients of the instant claims.
The other medicinal agents, antibodies, etc. encompass the one or more additional treatments of the instant claims.
The glioblastoma, astrocytomas, etc. encompass the brain cancers of the instant claims, such as glioblastoma and astrocytomas.
The methods of a.) modulating the in vivo activity of a kinase, b.) treating diseases or disorders associated with uncontrolled, abnormal and/or unwanted cellular activities, etc. comprise administering the subject an effective amount of the compound or the pharmaceutical composition in unit dosage form suitable for simple administration of precise dosages (p131, [0178-0184]; p161, [0248]). The compounds or their pharmaceutically acceptable salts are administered in a therapeutically effective amount which will vary depending upon a variety of factors including the activity of the specific compound employed, the metabolic stability and length of action of the compound, the age, body weight, general health, sex, diet, mode of time of administration, rate of excretion, etc. The compounds can be administered to a patient at dosage levels in the range of about 0.1 to about 1,000 mg per day.  For a normal human adult having a body weight of about 70 kilograms, a dosage in the range of about 0.01 to about 100 mg per kilogram of body weight per day (p164, [0260]).
Bannen et al. does not a.) disclose temozolomide (TMZ) or radiation therapy in a therapeutically effective dose, such as that of the instant claim 15; b.) the (1) concurrent phase, (2) rest phase, (3) maintenance phase; or c.) duration of (1) concurrent phase, (2) rest phase, (3) maintenance phase.

The compounds may be formulated into pharmaceutical compositions and are used for the method for the prophylaxis or treatment of a dyproliferative disease such as but not limited to cancer by administering to a subject or patient in need thereof (p8, lines 12+; p9, lines 1-10; p10). The compounds may be administered to a patient in combination with the administration of one or more other therapeutic agents, such as temozolomide (TMZ) to increase the activity of the compounds (i.e. synergistic effect), such as compounds that are approved to treat the same or related indication (p37; p38, especially line 24; p46, lines 28+; p47).
Zeldis (US 2006/0199843) discloses that a combination of an immunomodulatory compound and temozolomide may be used to treat, prevent and/or manage cancer (e.g. brain tumors, astrocytomas) and can be further combined with radiation therapy to provide for an additive or synergistic effect when given concurrently (abstract; p2, [0017-0024]; p12, [0182]; p14, [0196]; p15, [0200],[0203]; p16, [0233]). Radiation therapy is only effective when the neoplastic tissue exhibits a higher sensitivity to radiation than normal tissue (p1, [0010]). The temozolomide can be administered once or twice daily in an amount from about 1 to 1000 mg, about 5 to about 500 mg, about 10 to 350 mg, about 50 to about 200 mg. The amount will depend on the type of disease being treated or managed, the severity and stage of the disease, etc. (p14, [0198]). The immunomodulatory compound and temozolomide may be administered during a cycle of four to six weeks. One cycle comprises the administration of the immunomodulatory compound and from about 50 to about 200 mg/m2/day of temozolomide for three to four weeks and then one or two weeks of rest, etc. Typically the number of cycles of the combinatorial treatment is about one to about 24 cycles, etc. (p18, [0256]; p22, [0308-0310]). Also, included in the cycle is maintenance phase for managing the recurrence of the particular 
Lamb (US 7,999,006B2) discloses the method of treating cancer by administration of compounds (e.g. cMET inhibitor) that inhibits protein kinase enzymatic activity and the resultant modulation of cellular activities (such as proliferation, differentiation, programmed cell death, etc.) or a pharmaceutically acceptable salt thereof (abstract; column 1, lines 14-20; column 3, lines 37+; column 22, lines 49). The method of treating diseases associated with abnormal and or unregulated cellular activities involve administering to a patient a therapeutically effective amount of the compounds. The compounds can be used in combination with one or more treatment(s) (cancer treatments) selected from radiation, etc.; chemotherapeutic agents, such as alkylating agents (Temozolomide), etc. (abstract; column 3, lines 44+; column 4, lines 1-5; column 10, lines 23-32); column 17, lines 37-43; column 22, lines 28-34; column 23, lines 37+; column 24, lines 5-14).
Brooks et al. (US 7,662,783B2) discloses method for treating tumors (e.g. glioblastomas, astrocytomas, etc.) with compounds in combination/concurrent with radiation therapy wherein the total radiation of at least 1 Gy, 5 Gy, 10 Gy, etc. Typically, a patient receives external beam therapy four or five times a week. An entire course of treatment usually lasts from one to seven weeks depending on the type of cancer and the goal of treatment. The radiation may be administered in at least about 2 Gray fractions at least once per day to a treatment volume (e.g. five consecutive days). For example, a patient can receive a dose of 2 Gy/day over 30 days (abstract; column 4, lines 32-43; column 5, lines 1-23; column 18, lines 51+; column 19, lines 1-33; column 20, lines 36-43; column 22, lines 30+; column 23, lines 1-12).
At the time of the invention it would have been obvious to one ordinarily skilled in the art to administer the C-met modulators of Bannen et al. with TMZ and/or radiation therapy as Zembower et al. teaches of the synergistic effect achieved for prophylaxis/treatment of cancer by the concurrent 
At the time of the invention it would predictable to one skilled in the art to combine the C-met modulators of Bannen et al. with TMZ and/or radiation therapy as Zembower et al. teaches that the C-met modulators and TMZ and/or radiation therapy are approved to treat the same or related indication and therefore the combination provides predictable results, cancer treatment.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to utilize the C-met modulators with TMZ and/or radiation therapy to treat astrocytomas as Bannen et al. teaches that the C-met modulators are used to treat astrocytomas and Zeldis teaches that TMZ and radiation therapy are used to treat astrocytomas. Therefore, the treatments are used to treat the same indication and therefore the combination provides predictable results, astrocytoma treatment.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to utilize about 0.1 to about 1,000 mg, including about 25-125 mg, of the C-met modulators of Bannen et al. for treating cancer as Bannen et al. teaches of these patient dosage levels where the about 25-125 mg falls within the dose range of Bannen et al.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to utilize about 5-180 mg of TMZ for treating cancer as Zeldis teaches of the administration of temozolomide once or twice daily in an amount from about 1 to 1000 mg, about 5 to about 500 mg, about 10 to 350 mg, about 50 to about 200 mg for the treatment of astrocytomas.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to utilize about 1.8-2 Gy/fraction of radiation therapy as Brooks et al. teaches of the method for treating tumors (e.g. glioblastomas, astrocytomas, etc.) with compounds in combination/concurrent with radiation therapy wherein the total radiation of at least 1 Gy, 5 Gy, 10 Gy, etc. For example, the 
At the time of the invention it would have been obvious to vary and/or optimize the amount of C-met modulator, TMZ and radiation therapy provided in the composition, according to the guidance provided by Bannen et al. and Zeldis to provide a composition having the desired properties such as the desired dosages as Bannen et al. teaches that compounds or their pharmaceutically acceptable salts are administered in a therapeutically effective amount which will vary depending upon a variety of factors including the activity of the specific compound employed, the metabolic stability and length of action of the compound, the age, body weight, general health, sex, diet, mode of time of administration, rate of excretion, etc. and Zeldis teaches that amount will depend on the type of disease being treated or managed, the severity and stage of the disease, etc. It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
At the time of the invention it would have been obvious to one ordinarily skilled in the art to utilize a treatment therapy consisting of concurrent administration of C-met with TMZ and/or radiation therapy for about seven weeks as stated above with rest (about 4 weeks) and maintenance phases as Brooks et al. teaches that an entire course of treatment usually lasts from one to seven weeks, wherein radiation is administered once per day for four or five days a week, depending on the type of cancer and the goal of treatment and Zeldis teaches of the administration of temozolomide for three to four weeks and the importance of one or two weeks of rest and a maintenance phase for managing the recurrence of the particular disease or disorder, and/or lengthening the time a patient who had suffered from the disease or disorder remains in remission.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618